Case: 1:20-cv-00287-SJD-SKB Doc #: 34 Filed: 08/23/21 Page: 1 of 12 PAGEID #: 2430




                             UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

AYINDE KHAMISI,                                                  Case No. 1:20-cv-287
     Petitioner,
                                                                 Dlott, J.
         vs.                                                     Bowman, M.J.

SHERIFF JIM NEIL,                                                REPORT AND
     Respondent.                                                 RECOMMENDATION

         Petitioner, currently on judicial release, has filed a petition for a writ of habeas corpus

(Doc. 1) in this Court. This matter is before the Court on the petition and various motions filed

by the parties. For the reasons stated below, the Court finds that (1) the petition is a mixed

petition and should be stayed to allow petitioner the opportunity to exhaust his unexhausted

claims, and (2) the various motions should be denied.

                                                I.        MOTIONS

         The following motions are before the Court: respondent’s Motion to Dismiss (Doc. 14);

petitioner’s Motion for Release from Unauthorized Restraining of My Liberty (Doc. 15);

respondent’s Motion to Strike Petitioner’s Judicial Notice Concerning Petition for Writ of

Habeas Corpus, Objection to Respondent’s Dismissal, and Motion for Release (Doc. 18);

Petitioner’s Motion to Strike Respondent’s Reply in Support of Its Motion to Dismiss and

Second Response (Doc. 19); Petitioner’s Motion and Order to Vacate the Void Judgment, per

Respondent’s Failure to Comply with this Court’s Order (Doc. 25); and Petitioner’s Objection to

Unfiled Documents and Improper Respondent, Motion to Vacate Void Judgment, Motion of

Contempt, Order of Release, and Memorandum in Support (Doc. 33). 1


1
 Petitioner has also filed an Objection, in Part, to the Order and Memorandum in Support (Doc. 31). To the extent
petitioner clarifies his claims in this filing, the Court acknowledges petitioner’s clarifications. However, to the extent
petitioner objects to the Court’s May 24, 2021 Order, the submissions remain pending for consideration by the District
Court. See Fed. R. Civ. P. 72(a).
Case: 1:20-cv-00287-SJD-SKB Doc #: 34 Filed: 08/23/21 Page: 2 of 12 PAGEID #: 2431




       A.      Respondent’s Motion to Dismiss (Doc. 14)

       Respondent has filed a motion to dismiss, arguing in relevant part that the Hamilton

County Sheriff is not the proper respondent in this action. Respondent instead identified the

Hamilton County Probation Department as a proper respondent. (Doc. 14, at PageID 50). As the

Court previously noted (Doc. 20, at PageID 75), the Court finds the petition sufficient to identify

the Hamilton County Probation Department as a respondent to the action. (See Doc. 1, at

PageID 1). Because respondent has not demonstrated that dismissal is appropriate on the basis

that petitioner has failed to identify the proper respondent, the motion to dismiss (Doc. 14)

should be DENIED.

       B.      Petitioner’s Motions for Release (Docs. 15, 25, 33)

       In documents 15, 25, and 33, petitioner seeks release from custody based on respondent’s

alleged failure to respond to his petition for habeas corpus relief. In document 33, petitioner also

seeks to hold respondent in contempt for failing to respond.

       In response to the Court’s Orders (see Docs. 20, 26, 30), respondent has filed a notice of

filing State Court transcripts, briefs, and Orders (Doc. 27), an Answer to Petitioner’s Emergency

Petition for Writ of Habeas Corpus (Doc. 28), and a second notice of filing state court records

(Doc. 32). In light of respondent’s filings, petitioner’s motions (Docs. 15, 25, and 33) do not

serve as a basis to dismiss this action or to hold respondent in contempt and should be DENIED.

       C.      Motions to Strike (Docs. 18, 19)

       In document 18, respondent moves to strike petitioner’s Notice Concerning Petition for

Writ of Habeas Corpus Filing (Doc. 13), Objection to Respondent’s Dismissal (Doc. 16), and

Motion for Release from Unauthorized Restraining of My Liberty (Doc. 15). In document 19,




                                                 2
Case: 1:20-cv-00287-SJD-SKB Doc #: 34 Filed: 08/23/21 Page: 3 of 12 PAGEID #: 2432




petitioner moves to strike respondent’s Reply in Support of Its Motion to Dismiss (Doc. 17) and

respondent’s Motion to Strike (Doc. 18).

       The Sixth Circuit has indicated “a strong preference” for cases to be decided on the

merits. Shepard Claims Serv., Inc. v. William Darrah & Assoc., 796 F.2d 190, 193-94 (6th Cir.

1986). In light of the Sixth Circuit’s strong preference to resolve cases on the merits, the parties’

motions to strike (Docs. 18, 19) are not well-taken and should be DENIED.

       Accordingly, for the reasons stated above, the pending motions in this case (Docs. 14, 15,

18, 19, 25, 33) should be DENIED.

                                     II.     THE PETITION

       On June 29, 2018, following a jury trial, petitioner was convicted of two counts each of

tampering with records, theft, and unauthorized use of property. Petitioner was sentenced to a

total aggregate sentence of two years in the Ohio Department of Corrections. (Doc. 27-1 at

PageID 2105). Petitioner filed a motion for judicial release in the trial court. (Id. at PageID

2117). On December 27, 2018, the trial court granted the motion and placed petitioner on

community control for a period of five years. (Doc. 32-3 at PageID 2343). The entry included

the following special conditions:

       1. Defendant shall not enter on the premises of which he is not the titled owner as
          determined by the Hamilton County Auditor unless the owner is present or he
          obtained a written consent from the titled owner.

       2. Defendant shall not file any complaints, petitions, affidavits, or any other
          documents in any court or agency whether at federal, state or local level without
          the written consent of the probation department or the court and excludes, his
          appeal in this case and his federal case against Judge Ruehlman et.al., as
          established by this Court.

(Id. at PageID 2343-44).

       In the instant federal habeas corpus action, petitioner asserts claims pertaining to his



                                                  3
Case: 1:20-cv-00287-SJD-SKB Doc #: 34 Filed: 08/23/21 Page: 4 of 12 PAGEID #: 2433




state-court criminal trial and convictions, as well as challenges to the constitutionality of his

community-release conditions. (Doc. 1). The undersigned previously construed the petition to

raise the following claims: that (1) the trial court lacked subject matter jurisdiction over

petitioner’s underlying criminal matter because petitioner was (a) arrested without a warrant or

probable cause, (b) denied a preliminary hearing, and (c) denied adequate notice of the charges at

issue; and (2) petitioner’s community-release conditions are unconstitutional. Petitioner since

has clarified his claims concerning the subject matter jurisdiction of the trial court. (See Doc.

31). As to his challenge to the imposed community-release conditions, petitioner has also

clarified his claim to assert that “the conditions that were unlawfully imposed, of which the judge

never answered any of my requests to file, are interfering with my constitutionally protected

rights to petition the courts, enter on to real property, register with any local, state, or federal

agencies.” (Id. at PageID 2329).

        In respondent’s return of writ, respondent argues, in part, that petitioner is barred from

relief because petitioner failed to exhaust available administrative and state-court remedies. (See

Doc. 28, at PageID 2308-09).

        An application for a writ of habeas corpus by a state prisoner shall not be granted unless

the petitioner has exhausted petitioner’s state-court remedies, there is an absence of available

state corrective process, or circumstances exist that render such process ineffective to protect

petitioner’s rights. 28 U.S.C. § 2254(b)(1). A state defendant with federal constitutional claims

is required to first fairly present those claims to the state courts for consideration because of the

equal obligation of the state courts to protect the constitutional rights of criminal defendants, and

in order to prevent needless friction between the state and federal courts. See Anderson v.

Harless, 459 U.S. 4, 6 (1982) (per curiam); Picard v. Connor, 404 U.S. 270, 275–76 (1971).



                                                   4
Case: 1:20-cv-00287-SJD-SKB Doc #: 34 Filed: 08/23/21 Page: 5 of 12 PAGEID #: 2434




Under the “fair presentation” requirement, “state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of the State’s

established appellate review process,” which, in Ohio, includes discretionary review in the Ohio

Supreme Court. See O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); Hafley v. Sowders, 902

F.2d 480, 483 (6th Cir. 1990); Leroy v. Marshall, 757 F.2d 94, 97, 99–100 (6th Cir. 1985).

       If the petitioner fails to fairly present petitioner’s claims through the requisite levels of

state appellate review, but still has an avenue open to petitioner in the state courts by which

petitioner may present the claims, petitioner’s petition is subject to dismissal without prejudice

for failure to exhaust state remedies. See 28 U.S.C. § 2254(c). Although the exhaustion

requirement is not jurisdictional, and an application for a writ of habeas corpus may be denied on

the merits notwithstanding the petitioner’s failure to exhaust state remedies, see 28 U.S.C. §

2254(b)(2), there is a strong presumption in favor of requiring exhaustion of state remedies. See

Granberry v. Greer, 481 U.S. 129, 131 (1987). A “mixed” petition containing both unexhausted

claims and claims that have been fairly presented to the state courts is subject to dismissal

without prejudice on exhaustion grounds. Rose v. Lundy, 455 U.S. 509, 510, 522 (1982).

       Since the enactment in 1996 of the Antiterrorism and Effective Death Penalty Act

(AEDPA), which “preserved Lundy’s total exhaustion requirement,” but also imposed a one-year

statute of limitations on the filing of federal habeas petitions, Rhines v. Weber, 544 U.S. 269, 275

(2005), some federal courts (including the Sixth Circuit) have adopted a “stay-and-abeyance”

procedure to ensure habeas review is not precluded in the class of cases where a timely-filed

federal habeas petition is dismissed on exhaustion grounds and petitioner subsequently returns to

federal court to present petitioner’s claims in a renewed petition after exhausting petitioner’s

state remedies only to find that petitioner’s claims are barred from review by the one-year statute



                                                  5
Case: 1:20-cv-00287-SJD-SKB Doc #: 34 Filed: 08/23/21 Page: 6 of 12 PAGEID #: 2435




of limitations set forth in 28 U.S.C. § 2244(d)(1). See, e.g., Griffin v. Rogers, 308 F.3d 647, 652

& n.1 (6th Cir. 2002); Palmer v. Carlton, 276 F.3d 777, 778–81 (6th Cir. 2002).

        In Rhines, 544 U.S. at 276, the Supreme Court affirmed that district courts have the

discretion to issue stays in habeas cases, but that such discretion is circumscribed to the extent it

must “be compatible with AEDPA’s purposes.” The Court pointed out that one of the AEDPA’s

purposes is to “reduce delays in the execution of state and federal criminal sentences” based on

the “well-recognized interest in the finality of state judgments.” Id. (quoting Woodford v.

Garceau, 538 U.S. 202, 206 (2003), and Duncan v. Walker, 533 U.S. 167, 179 (2001)). In

addition, the AEDPA’s statute of limitations tolling provision was intended to “reinforce[] the

importance of Lundy’s “simple and clear instruction to potential litigants: before you bring any

claims in federal court, be sure that you first have taken each one to state court.” Id. at 276–77

(quoting Lundy, 455 U.S. at 520).

        The Court went on to determine that:

        Stay and abeyance, if employed too frequently, has the potential to undermine these
        twin purposes. Staying a federal habeas petition frustrates AEDPA’s objective of
        encouraging finality by allowing a petitioner to delay the resolution of the federal
        proceedings. It also undermines AEDPA’s goal of streamlining federal habeas
        proceedings by decreasing a petitioner’s incentive to exhaust all his claims in state
        court prior to filing his federal petition. . . .

        For these reasons, stay and abeyance should be available only in limited
        circumstances.

Id. at 277.

        The Court held that stay and abeyance “is only appropriate when the district court

determines there was good cause for the petitioner’s failure to exhaust his claims first in state

court,” and that, “even if a petitioner had good cause for that failure,” it would be an abuse of

discretion for the court to grant a stay where the unexhausted claims “are plainly meritless” or



                                                  6
Case: 1:20-cv-00287-SJD-SKB Doc #: 34 Filed: 08/23/21 Page: 7 of 12 PAGEID #: 2436




the “petitioner engages in abusive litigation tactics or intentional delay.” Id. at 277–78.

However, on the other hand, “it likely would be an abuse of discretion for a district court to deny

a stay and to dismiss a mixed petition if the petitioner had good cause for petitioner’s failure to

exhaust, petitioner’s unexhausted claims are potentially meritorious, and there is no indication

that the petitioner engaged in intentionally dilatory litigation tactics.” Id. at 278.

        In the absence of clear guidance from the Supreme Court, the federal courts have differed

as to what constitutes “good cause” within the meaning of Rhines. See, e.g., Williams v. Hurley\,

No. 2:05-cv-985, 2006 WL 1650771, at *10–11 (S.D. Ohio June 6, 2006) (Report &

Recommendation) (King, M.J.) (discussing the split in authority as to whether “cause standard of

Rhines requires a lesser showing than that for procedural default” and whether ineffective

assistance of counsel during state post-conviction proceedings may constitute “good cause for

failure to exhaust claims in state proceedings”), adopted, 2006 WL 1804550 (S.D. Ohio June 28,

2006) (Holschuh, J.) (unpublished); see also Tolliver v. Sheets, No. 2:05-cv-1161, 2007 WL

2462650, at *17–18 (S.D. Ohio Aug. 27, 2007) (Smith, J.; King, M.J.) (unpublished).

        In Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005), the Supreme Court stated that a

“petitioner’s reasonable confusion about whether a state filing would be timely will ordinarily

constitute ‘good cause’ for him to file” a petition containing unexhausted claims in the federal

court. Some courts have concluded that this statement in Pace supports a more expansive

definition of good cause. See, e.g., Tullis v. Kontah, No. 2:06cv1025, 2007 WL 915197, at *5–6

(S.D. Ohio Mar. 26, 2007) (Graham, J.; King, M.J.) (unpublished) (citing Ninth Circuit decision

in Jackson v. Roe, 425 F.3d 654, 661–62 (9th Cir. 2005), and Baker v. Horn, 383 F.Supp.2d 720,

747 (E.D. Pa. 2005)); see also Hnatiuk v. Trombley, No. 06-13880, 2008 WL 3305157, at *4

(E.D. Mich. Aug. 11, 2008) (unpublished) (quoting Rhines v. Weber, 408 F.Supp.2d 844, 849



                                                   7
Case: 1:20-cv-00287-SJD-SKB Doc #: 34 Filed: 08/23/21 Page: 8 of 12 PAGEID #: 2437




(D.S.D. 2005) (on remand from Supreme Court’s decision in Rhines)). In Tullis, after detailing

the “broad and varied” split in authority, the Court concluded with the following quotation from

Riner v. Crawford, 415 F.Supp.2d 1207, 1209–11 (D. Nev. 2006):

         [T]he discussions by the Pennsylvania court in Baker and the Ninth Circuit in
         Jackson support . . . [the] conclusion that the good cause standard applicable in
         consideration of a request for stay and abeyance of a federal habeas petition requires
         the petitioner to show that he was prevented from raising the claim, either by his
         own ignorance or confusion about the law or the status of his case, or by
         circumstances over which he had little or no control, such as the actions of counsel
         either in contravention of the petitioner’s clearly expressed desire to raise the claim
         or when petitioner had no knowledge of the claim’s existence.

Tullis, supra, 2007 WL 915197, at *6.

         In this case, it appears that petitioner has exhausted his claims pertaining to his state-

court criminal trial and convictions unrelated to his conditions of judicial release, by filing a

direct appeal in the Ohio Court of Appeals and seeking review in the Ohio Supreme Court. (See

Doc. 27-2, at PageID 2273-97 (Ohio Court of Appeals Opinion affirming convictions); Doc. 27-

3, at PageID 2295 (Ohio Supreme Court Entry declining further review)).2 However, petitioner

has not fairly presented his claims challenging his conditions of release to the Ohio courts and

appears still to have the availability of a delayed appeal.3 On June 18, 2019, petitioner filed a


2
  The Ohio Court of Appeals consolidated the appeals of petitioner and codefendants Jelani Khamisi, Kimberly
Khamisi, and Kaia Khamisi. (Case Nos. C-180405, C-180424, C-180425, C-180426, C-180433, and C-180434).
(See Doc. 27-2, at PageID 2275). Kimberly Khamisi and Kaia Khamisi also have habeas actions pending in this Court.
See Kimberly Khamisi v. Sheriff Jim Neil, No. 1:20-cv-00285 (S.D. Ohio); Kaia Khamisi v. Sheriff Jim Neil, No. 1:20-
cv-00286 (S.D. Ohio).
3
  Petitioner did not appeal from the trial court’s December 27, 2018 order granting him judicial release. (See Doc. 32-
1). Furthermore, review of the docket records provided by respondent as well as the Hamilton County Clerk of Court
and Ohio Supreme Court online docket records (viewed at https://www.supremecourt.ohio.gov/Clerk/ecms/#/search
and www.courtclerk.org) indicates that—with the exception of the June 18, 2019 dismissed habeas corpus petition
discussed herein—petitioner has never sought clarification or challenged the conditions of judicial release in the Ohio
courts. Although it appears that petitioner did file a habeas corpus petition in the Ohio Supreme Court following the
dismissal of his state appellate court habeas corpus petition, the petition, which was dismissed by the Ohio Supreme
Court, see Case No. 2020-0117 (viewed at https://www.supremecourt.ohio.gov/Clerk/ecms/#/search), does not
mention petitioner’s challenged community release conditions. Additionally, given the Ohio Court of Appeals’ earlier
finding that habeas corpus was not an available remedy, petitioner’s filing of a habeas corpus action in the Ohio
Supreme Court could not have exhausted his claims pertaining to his community release conditions in any event. This

                                                          8
Case: 1:20-cv-00287-SJD-SKB Doc #: 34 Filed: 08/23/21 Page: 9 of 12 PAGEID #: 2438




petition for a writ of habeas corpus in the Ohio Court of Appeals challenging his conditions of

release.4 However, the Ohio appeals court dismissed the petition, finding that petitioner’s claims

were not properly raised in a habeas petition because petitioner “has adequate remedies at law

through appeal or petition for postconviction relief.” Khamisi v. Jim Neil, Hamilton County

Sheriff, Case No. C-190363 (Ohio Ct. App. Oct. 15, 2019) (Entry Granting Motion to Dismiss

Petition for Writ of Habeas Corpus).

          Upon review of the record in this case, the undersigned recommends that the petition be

stayed so that petitioner may attempt to exhaust his claims concerning the conditions of judicial

release through a delayed appeal in the Ohio Court of Appeals and, in the event of an adverse

judgment, through a subsequent appeal to the Ohio Supreme Court.5 At this point in the

proceedings, the Court cannot conclude that petitioner’s unexhausted claims are “plainly

meritless” or that petitioner has engaged in abusive litigation tactics or intentional delay. Rhines,

544 U.S. at 277–78. Furthermore, if the Court were to dismiss the petition without prejudice

instead of staying the case, any subsequent petition filed by petitioner raising the claims alleged

here may be subject to dismissal on statute of limitations grounds.




Court may take judicial notice of court records that are available online to members of the public. See Lynch v. Leis,
382 F.3d 642, 648 n.5 (6th Cir. 2004) (citing Lyons v. Stovall, 188 F.3d 327, 332 n.3 (6th Cir. 1999)).
4
    Viewed at www.courtclerk.org under Case No. C190363.

5
  Petitioner claims that he is unable to exhaust his claims due to the conditions of community release imposed on him
by the trial court. (See Doc. 33 at PageID 2397). However, his conditions of release specifically exclude from
limitation an appeal filed in his criminal case and, as noted above, petitioner has filed several petitions for habeas
corpus while on judicial release, including cases in the Ohio Court of Appeals, Ohio Supreme Court, and this federal
court. Petitioner has demonstrated his ability to file pleadings and motions in these cases. The record before the Court
otherwise includes no indication that petitioner has been denied the ability to file a delayed appeal from the trial court’s
December 27, 2018 Entry placing him on judicial release. Under these circumstances, there is no indication from the
record before the Court that exhaustion of petitioner’s state-court remedies would be futile.


                                                             9
Case: 1:20-cv-00287-SJD-SKB Doc #: 34 Filed: 08/23/21 Page: 10 of 12 PAGEID #: 2439




        Accordingly, in sum, after weighing the Rhines factors, for good cause shown, and out of

 concern that the dismissal of the petition at this juncture might unreasonably impair future

 federal review of any of petitioner’s grounds for habeas corpus relief, it is RECOMMENDED

 that the instant proceedings be STAYED while petitioner is afforded the opportunity to fully

 exhaust his state court remedies. To ensure that judicial and administrative resources are

 conserved, it is FURTHER RECOMMENDED that the stay take the form of an administrative

 stay and that the case be terminated on the Court’s active docket.

                        IT IS THEREFORE RECOMMENDED THAT:

        1. The motions before the Court (Docs. 14, 15, 18, 19, 25, 33) be DENIED.

        2. The petition (Doc. 1) be administratively STAYED and TERMINATED on the

 Court’s active docket pending petitioner’s exhaustion of his Ohio remedies. The stay should be

 conditioned on petitioner’s filing a motion to reinstate the case on this Court’s active docket

 within thirty (30) days after fully exhausting his state court remedies through a delayed appeal in

 the Ohio Court of Appeals and, in the event of an adverse judgment, through a subsequent appeal

 to the Ohio Supreme Court. Petitioner should be granted leave to reinstate the case on the

 Court’s active docket when he has exhausted his Ohio remedies based on a showing that he has

 complied with the conditions of the stay.

        3. A certificate of appealability should not issue under the standard set forth in Slack v.

 McDaniel, 529 U.S. 473, 484–85 (2000), which is applicable to this case involving a

 recommended stay of the petition so that petitioner can exhaust available state-court remedies.

 Cf. Porter v. White, No. 01-CV-72798-DT, 2001 WL 902612, at *3 (E.D. Mich. Aug. 6, 2001)

 (unpublished) (citing Henry v. Dep’t of Corrections, 197 F.3d 1361 (11th Cir. 1999) (pre-Slack

 case)) (certificate of appealability denied when case dismissed on exhaustion grounds). See



                                                  10
Case: 1:20-cv-00287-SJD-SKB Doc #: 34 Filed: 08/23/21 Page: 11 of 12 PAGEID #: 2440




 generally Carmichael v. White, 163 F.3d 1044, 1045 (8th Cir. 1998); Christy v. Horn, 115 F.3d

 201, 203–206 (3d Cir. 1997) (order staying habeas petition to allow exhaustion of state remedies

 is appealable collateral order). “Jurists of reason” would not find it debatable whether this Court

 is correct in its procedural ruling that petitioner has failed to exhaust state-court remedies and

 that the case should be stayed (as opposed to dismissed without prejudice) pending exhaustion of

 such remedies.6

          4. With respect to any application by petitioner to proceed on appeal in forma pauperis,

 the Court should certify pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of any Order adopting

 this Report and Recommendation would not be taken in “good faith,” and therefore DENY

 petitioner leave to appeal in forma pauperis. See Fed. R. App. P. 24(a); Kincade v. Sparkman,

 117 F.3d 949, 952 (6th Cir. 1997).



                                                                  s/Stephanie K. Bowman
                                                                Stephanie K. Bowman
                                                                United States Magistrate Judge




 6
  Because this Court finds the first prong of the Slack standard has not been met in this case, it need not address the
 second prong of Slack as to whether or not “jurists of reason” would find it debatable whether petitioner has stated
 viable constitutional claims for relief in his habeas petition. See Slack, 529 U.S. at 484.

                                                          11
Case: 1:20-cv-00287-SJD-SKB Doc #: 34 Filed: 08/23/21 Page: 12 of 12 PAGEID #: 2441




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 AYINDE KHAMISI,                                       Case No. 1:20-cv-287
      Petitioner,
                                                       Dlott, J.
        vs.                                            Bowman, M.J.

 SHERIFF JIM NEIL,
      Respondent.

                                              NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

 the recommended disposition, a party may serve and file specific written objections to the

 proposed findings and recommendations. This period may be extended further by the Court on

 timely motion for an extension. Such objections shall specify the portions of the Report objected

 to and shall be accompanied by a memorandum of law in support of the objections. If the Report

 and Recommendation is based in whole or in part upon matters occurring on the record at an oral

 hearing, the objecting party shall promptly arrange for the transcription of the record, or such

 portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

 assigned District Judge otherwise directs. A party may respond to another party’s objections

 WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

 accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 12
